Citation Nr: 9931999	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
impingement syndrome, status postoperative acromial 
decompression and rotator cuff repair, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for bilateral varicose 
veins of the lower extremities, formerly evaluated as 30 
percent disabling; varicose veins of the right lower 
extremity, currently evaluated as 20 percent disabling, and 
varicose veins of the left lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claims of 
entitlement to an increased ratings for his bilateral 
varicose veins and for the residuals of a right shoulder 
injury (right shoulder disability).  The veteran timely 
appealed these determinations to the Board.

During the course of this appeal, in a June 1994 rating 
action, the RO granted entitlement to a temporary total 
evaluation from October 5 to November 30, 1993, under the 
provisions of 38 C.F.R. § 4.30.  Thereafter, in June 1998, 
the RO recharacterized the veteran's service-connected right 
shoulder disability as right shoulder impingement syndrome 
(right shoulder disability) and awarded him a temporary total 
evaluation from August 20 to September 30, 1997.  Finally, in 
a December 1998 rating action, the RO assigned separate 20 
percent and 10 percent evaluations for the veteran's right 
and left varicose veins, respectively, effective January 12, 
1998; the veteran's service-connected bilateral varicose 
veins had been rated as a single disability and evaluated 30 
percent disabling since November 23, 1979.  In that rating 
decision, the RO also recharacterized the veteran's service-
connected right shoulder disability as right shoulder 
impingement syndrome, status postoperative acromial 
decompression and rotator cuff repair (right shoulder 
disability).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is right hand dominant; therefore, his right 
shoulder is his major upper extremity.

3.  The veteran's right shoulder disability is productive of 
"mild" limitation of abduction and flexion of his right 
arm.  However, because the disability is also manifested by 
repeated complaints of chronic pain, which have been 
demonstrated on clinical examination, the resulting 
disability, in light of with the additional functional 
impairment due to pain, is comparable to limitation of motion 
of the right arm to shoulder level.  There is no showing 
however, of a disability picture comparable to limitation of 
right arm motion to midway between the side and shoulder 
level.

4.  The medical evidence demonstrates that the veteran's 
bilateral varicose veins are manifested by multiple 
varicosities, both above and below the knees on each lower 
extremity, including of the right saphaneous vein, although 
of greater severity on the right.  There is no evidence of 
varicosities ranging over two centimeters in diameter, and 
the disability was not productive of distortion, ulceration, 
edema or involvement of deep circulation; however, the 
veteran complained on numerous occasions of having pain and 
cramping.

5.  The medical evidence demonstrates that the veteran's 
varicose veins of the right lower extremity are manifested by 
superficial veins above and below the knee, with varicosities 
of the long saphenous, which have consistently been 
characterized, on objective clinical demonstration, as being 
of mild to moderate severity.  The disability is also 
productive of symptoms of pain or cramping on exertion, 
without involvement of the deep circulation.  The clinical 
evidence further reflects that the disability is not 
manifested by ulceration, scarring, or discoloration, edema, 
stasis pigmentation or eczema.

6.  The medical evidence demonstrates that the veteran's 
varicose veins of the left lower extremity were manifested by 
superficial veins above and below the knee, with varicosities 
of the long saphenous, which have consistently been 
characterized, on objective clinical demonstration, as being 
of mild to moderate severity.  The disability is also 
productive of symptoms of pain or cramping on exertion, 
without involvement of the deep circulation, and the evidence 
shows that it is not manifested by ulceration, scarring, 
discoloration or edema.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right shoulder impingement syndrome, status postoperative 
acromial decompression and rotator cuff repair, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5201, 5202, 5203 (1998).

2.  The criteria for a rating in excess of 30 percent for 
bilateral varicose veins of the lower extremities have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.104, Diagnostic Code 7120 (1997).

3.  The criteria for a rating in excess of 20 percent for the 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.951(a), 4.7, 4.25, 4.26, 4.104, Diagnostic Code 
7120 (1998).

4.  The criteria for a rating in excess of 10 percent for the 
varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.951(a), 4.7, 4.25, 4.26, 4.104, Diagnostic Code 7120 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased ratings for his service-
connected right shoulder disability and bilateral varicose 
veins are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all available 
relevant evidence pertaining to these claims has been 
obtained and that no further assistance to the veteran is 
required to comply with the duty to assist him, pursuant to 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the earliest rating decision in the 
claims folder, dated in June 1967, reflects that the 
veteran's records had been lost, but that the "master 
record" revealed that service connection had previously been 
established for right shoulder disability and for bilateral 
varicose veins.  Because the veteran's claims turn on the 
current severity of the disabilities, the absence of the 
veteran's records, dated prior to June 1967, is not 
dispositive of any of these issues.  See Francisco.  
Accordingly, the veteran is not prejudiced and the Board will 
proceed with the consideration of his case.

I.  Right shoulder disability

Background

As noted above, most of the veteran's records, including all 
the rating actions dated prior to June 1967, have been lost.  
As such, it is unclear when service connection was 
established for the veteran's right shoulder disability.  The 
June 1967 rating does indicate, however, that prior to the 
veteran's assertion of a claim for an increased rating, the 
disability was evaluated as noncompensably disabling.  That 
rating action granted entitlement to a 10 percent rating, 
effective September 1, 1966.  The RO explained that that 
effective date was assigned because it was the date of the 
most recent VA examination.  Thereafter, in May 1989, the RO 
increased the rating of this disability to the currrent 20 
percent, effective September 22, 1988.

The veteran's current claim for an increased rating for this 
disability was received by the RO in January 1992.  In 
support of the claim, the veteran submitted a January 1992 
private medical report that indicates that an MRI revealed 
that he had a small full thickness rotator cuff tear one-
centimeter proximal to the greater tuberosity and minimal, if 
any, impingement syndrome.

Also pertinent to the veteran's claim are VA outpatient 
treatment records, dated from May 1991 to May 1992.  These 
records show that the veteran was seen on numerous occasions 
for complaints of right shoulder pain and that he received 
physical therapy to treat the disability.  The records 
further reflect that the disability was noted to be 
manifested by pain and tenderness.  Indeed, in May 1991, the 
examiner indicated that the veteran had decreased range of 
right shoulder motion due to pain; however, specific range of 
motion findings were not reported.  The records, dated in 
January and February 1992, show that the veteran had right 
shoulder abduction and forward flexion to 180 degrees, 
although such was accomplished with pain.  In addition, the 
physicians reported that he had external rotation to only 45 
degrees and 30 degrees, respectively, due to pain.  The 
diagnoses were right shoulder impingement syndrome, right 
shoulder calcific bursitis, right shoulder tendinitis, right 
shoulder rotator cuff tear and degenerative joint disease of 
the acromioclavicular joint.  Finally, when seen in May 1992, 
a physician reported that the veteran had "virtually" full 
range of abduction and forward flexion with "minor" pain.

Based on the above evidence, in October 1992, the RO denied 
the veteran's claim.  Thereafter, VA outpatient treatment 
records show that the veteran continued to be seen for 
repeated complaints of right shoulder pain.  The treatment 
included further physical therapy for the disability.  

In January 1993, the veteran testified at a hearing held 
before a hearing officer at the RO.  During the hearing, he 
reported that, despite receiving physical therapy and 
treating the disability with Tylenol four times each day, he 
suffered from chronic right shoulder pain and stiffness.  He 
maintained that, as a result, he had significant functional 
impairment.  In this regard, he testified that, at times, he 
was unable to elevate his right arm over his shoulder, write, 
or even sign his name.  In addition, his representative 
argued that a higher rating was warranted based on the fact 
that the veteran had right shoulder arthritis.

In March 1993, the veteran was afforded a VA orthopedic 
examination.  During the examination, the veteran reported a 
history of having a right shoulder disability that was 
incurred during his period of military service.  In addition, 
he stated that, despite treating the disability with Tylenol 
four times a day, his right shoulder disability was 
productive of chronic pain.  The examination revealed that 
the veteran's right shoulder was "cool[,] without effusion 
or warmth."  In addition, the physician reported that the 
veteran had right shoulder abduction to 180 degrees, internal 
rotation to 90 degrees and external rotation to 0 degrees.  
The examiner further stated that the veteran had moderately 
severe crepitance in his right shoulder glenohumeral joint.  
X-rays revealed calcific tendinitis.  The diagnoses were 
decreased range of motion of the right shoulder secondary to 
degenerative joint disease and chronic tendinitis.

Also of record are VA outpatient treatment records, dated 
from March to October 1993.  A review of these records 
indicates that the veteran continued to be seen on a regular 
basis for complaints and treatment of his right shoulder 
disability.  Of particular note, a June 1993 physical therapy 
record shows that the veteran had right shoulder abduction to 
100 degrees, flexion to 175 degrees, external rotation to 60 
degrees and internal rotation to 50 degrees.  In addition, 
the entry reflects that he exhibited marked crepitus in all 
ranges of motion.  The examiner reported that, due to his 
chronic rotator cuff tear, the veteran was unable to perform 
"overhead" activities.  In addition, he stated that the 
veteran achieved some relief through injections.  Further, an 
August 1993 record indicates that the veteran had right 
shoulder abduction and forward flexion to 90 degrees with 
pain.  In addition, the latter examiner reported that X-rays 
disclosed that the veteran had degenerative joint disease of 
the acromioclavicular joint with spurring.

In October 1993, the veteran underwent a right shoulder 
arthroscopy with decompression at the VA Medical Center in 
East Orange, New Jersey.  The hospitalization report shows 
that he received two days of inpatient care.  In addition, 
the report reflects that the physicians recommended that the 
veteran receive further outpatient treatment and physical 
therapy.

Also of record are VA outpatient treatment records, dated 
from October 1993 to July 1994.  A review of these records 
indicates that the veteran continued to be seen on a regular 
basis for complaints and treatment of his right shoulder 
disability.  A March 1994 entry reflects that the veteran 
complained of having continued right shoulder pain and 
weakness.  The examination revealed that he had right 
shoulder abduction to 60 degrees, forward flexion to 90 
degrees and external rotation to 45 degrees.  The examiner 
also reported that the veteran's strength was 4/5.  The 
diagnosis was rotator cuff tear, status post surgery.  

In addition, a May 1994 entry indicates that, despite having 
undergone surgery six months earlier, the veteran complained 
of having continuing right shoulder pain.  The examination 
revealed that he had tenderness in the acromioclavicular 
joint with decreased internal rotation motion.  In addition, 
the physician reported that there was a mild impingement sign 
and that the veteran's external strength was 4/5.  X-rays 
revealed acromioclavicular arthritis with spurring.  The 
physician diagnosed the veteran as having persistent right 
shoulder pain following right shoulder 
arthroscopy/acromiopathy.  In addition, he recommended that 
the veteran receive injections of lidocaine into his 
acromioclavicular joint to relieve his symptoms and that he 
return to the clinic for follow-up treatment.

In October 1994, the veteran was afforded another VA 
orthopedic examination.  During the examination, the veteran 
reiterated a history of right shoulder disability consistent 
with that discussed above.  In addition, he complained of 
suffering from chronic right shoulder pain.  The examination 
revealed that he had decreased muscles in his right shoulder 
as compared with his left.  In addition, the examiner 
reported that the humeral head was slightly superiorly 
positioned in comparison to the left.  Range of motion 
studies revealed that the veteran had abduction to 90 
degrees, external rotation to 75 degrees and internal 
rotation to 30 degrees.  The physician further stated that 
there was no swelling, warmth or tenderness, although he 
stated that the veteran exhibited a moderate amount of 
crepitance on range of motion studies.  X-rays revealed that 
the veteran had degenerative joint disease and calcific 
tendinitis of the right shoulder.  The diagnoses were 
degenerative joint disease of the right shoulder and 
decreased range of motion, which the examiner indicated were 
each consistent with an old rotator cuff tear.

Additional VA outpatient treatment records, dated from 
October 1994 to August 1997, show that the veteran continued 
to be seen on a regular basis for various complaints relating 
to his service-connected right shoulder disability.  An 
October 1994 entry reflects that, on physical examination, he 
exhibited acromioclavicular joint tenderness and had a 
positive impingement sign.  In addition, the examiner 
reported that the veteran had right shoulder abduction to 110 
degrees; he had left shoulder abduction to 140 degrees.  In 
July 1997, due to the veteran's persistent right shoulder 
symptomatology, an examiner indicated that the veteran 
required further right shoulder surgery.  As a result, the 
following month, the veteran underwent arthroscopic right 
shoulder rotator cuff repair at the VA Medical Center in East 
Orange, New Jersey.

Subsequent to the August 1997 surgery, the veteran continued 
to be seen by VA on an outpatient basis, including for 
physical therapy.  The records, dated from September to 
December 1997, reflect that the veteran exhibited pain as 
well as decreased strength and mobility in his right upper 
extremity.  However range of motion findings were not 
reported.

In August 1998, the veteran was again afforded a formal VA 
orthopedic examination.  During the examination, the veteran 
reiterated a history of right shoulder disability consistent 
with that noted above.  The physician observed that the 
veteran had twice undergone surgery to treat the disability.  
The examination disclosed that the veteran's right shoulder 
disability was not productive of either swelling or increased 
erythema.  In addition, the examiner indicated that the 
veteran had abduction to 150 degrees and forward flexion to 
140 degrees, with pain.  External and internal rotation were 
reported to be within normal limits and without discomfort.  
There was mild tenderness to palpation over the right 
acromion.  Strength of the rotator cuff was 5/5 and 
symmetrical.  The diagnosis was status post acromial 
decompression of the right upper extremity.

Finally, in numerous statements, the veteran essentially 
reiterated the contentions that he had voiced at the January 
1993 personal hearing and asserted entitlement to an 
increased rating for this disability based on his continuing 
complaints of pain and functional loss.

Analysis

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's right shoulder disability is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§4.71a, Diagnostic Code 5201.  This code provides that a 20 
percent disability evaluation is warranted if arm motion is 
limited to shoulder level.  Assignment of a 30 percent 
evaluation contemplates limitation of motion of the major 
(right) arm midway between the side and shoulder level.  A 40 
percent evaluation under this code requires motion of the 
major (right) arm be limited to 25 degrees from the side.

After a careful review of the record, the Board finds that an 
evaluation in excess of 20 percent is not warranted.  In 
reaching this determination, the Board notes that, although 
the VA outpatient treatment records and examination reports 
reflect that the veteran's right shoulder disability was 
productive of chronic pain and corresponding functional loss, 
range of motion findings consistently show that he had full 
or nearly full abduction and forward flexion of his right 
shoulder.  In this regard, the Board preliminarily notes that 
"standard" ranges of motion on abduction and flexion are to 
180 degrees each.  See 38 C.F.R. § 4.71, Plate I.  Indeed, 
although VA outpatient treatment records, dated from May 1991 
to May 1992, indicate that the disability was shown to be 
productive of pain on objective clinical demonstration, in 
January and in February 1992, range of motion revealed that 
he had right shoulder abduction and flexion to 180 degrees.  
Further, in May 1992, a VA physician reported that he had 
"virtually" full range of abduction as well as flexion with 
"minor" pain.  Moreover, the March 1993 VA examination 
report reflects that, although the veteran reported suffering 
from chronic right shoulder pain and moderately severe 
crepitance was noted, he was able to abduct his right arm to 
180 degrees.  

In addition, the Board recognizes that subsequent range of 
motion conducted in June 1993 show that the disability had 
worsened, that severe crepitance was noted, and the veteran's 
right shoulder abduction was limited to 100 degrees; however, 
he had flexion to 175 degrees.  Thereafter, in August 1993, 
he had right shoulder abduction and flexion to only 90 
degrees, i.e., to shoulder level, albeit with pain.  However, 
in October 1993, the veteran had ameliorative right shoulder 
surgery.  Shortly subsequent to his October 1993 right 
shoulder surgery, the veteran understandably had more 
significantly limited motion, and indeed, as noted above, he 
was granted a temporary total evaluation.  In this regard, 
the Board observes that, in March 1994, he had right shoulder 
abduction and forward flexion to only 60 degrees and 90 
degrees, respectively, and each was accomplished with pain 
and weakness.  

However, the record reveals that the disability thereafter 
improved, and the October 1994 VA examination report reflects 
that he had right shoulder abduction to 90 degrees; his 
forward flexion was not reported.  Further, in a VA 
outpatient treatment entry dated later that same month, the 
veteran had right shoulder abduction to 110 degrees, which 
was almost as much as he had in his nonservice-connected left 
shoulder, e.g., 140 degrees; again, his forward flexion was 
not indicated.  Significantly, following further ameliorative 
right shoulder surgery in August 1997, the August 1998 VA 
examination report reflects that he had right arm abduction 
to 150 degrees and forward flexion to 140 degrees.

In reaching this determination, the Board further notes that, 
even when considered in conjunction with functional loss due 
to pain (see 38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995)) the clinical findings that show that the 
veteran was shown to have almost full right shoulder 
abduction and flexion during most of the appeal, i.e., well 
in excess of 90 degrees.  As such, the Board agrees with the 
RO's conclusion that the veteran's range of motion findings 
currently do not warrant a 20 percent evaluation under 
Diagnostic Code 5201, i.e., it is not nearly limited to 
shoulder level, but that such a rating was warranted based on 
the consideration of the DeLuca factors.  As such, the Board 
finds that the veteran's current symptomatology most nearly 
approximates limitation of right arm motion to shoulder 
level.  However, even when DeLuca factors are taken into 
consideration, the disability is not productive of 
symptomatology that is comparable to limitation of right arm 
motion to the midway between his side and shoulder level, 
which is required for the next higher evaluation under 
Diagnostic Code 5201.  

Further, the record presents no basis for assignment of more 
than a 20 percent evaluation any other potentially applicable 
diagnostic code, even when functional loss due to pain (and 
other factors) is considered.  As regards the consideration 
of other diagnostic codes, the Board notes that there is no 
evidence of impairment of the humerus, such as recurrent 
dislocation of the scapulohumeral joint, as well as no 
evidence of impairment of the clavicle or scapula, such as 
dislocation, nonunion or malunion.  As such, these codes are 
not applicable to this case.  Furthermore, in the absence of 
evidence of, or of disability comparable to, ankylosis, 
evaluation under Diagnostic Code 5200, the only other 
potentially applicable diagnostic code that provides an 
evaluation in excess of 20 percent for major shoulder 
disability, is not applicable.  

Finally, with respect to the veteran's contention that a 
higher rating is warranted because he has right shoulder 
arthritis, the Board observes that service connection for 
this condition has previously been denied by the RO.  In any 
event, however, even assuming, arguendo, that such is part of 
the service-connected disability (and the medical evidence 
suggests that it might be), arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
of the joint involved, i.e. 5201, with a 10 percent 
evaluation assigned for limited motion that is noncompensable 
under the appropriate diagnostic code.  However, as the 
veteran's right shoulder disability is already properly 
evaluated as 20 percent disabling under Diagnostic Code 5201, 
this argument can in no way serve to establish entitlement to 
a higher evaluation.  See 38 C.F.R. § 4.71a.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant assignment of an increased rating on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the disability under consideration 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Varicose veins

Background

As discussed above, most of the veteran's records, including 
all the rating actions dated prior to June 1967, have been 
lost.  As such, it is unclear when service connection was 
established for the veteran's bilateral varicose veins.  The 
June 1967 rating does disclose, however, that prior to 
receiving the veteran's claim for an increased rating for his 
right shoulder disability, his bilateral varicose veins were 
rated as 10 percent disabling.  In addition, as with the 
veteran's right shoulder disability, the RO indicated that 
the effective date of the award was September 1, 1966, 
although it certainly was earlier than that, as service 
connection was already in effect.

The veteran's current claim for an increased rating for this 
disability was received by the RO in January 1992.  VA 
outpatient treatment records, dated from May 1991 to May 
1992, show that the veteran was seen on numerous occasions 
for complaints of and treatment for this disability.  A 
November 1991 entry reflects that a physician reported that 
there were tortorous varicosities of the right leg, beneath 
the knee, involving the lesser saphenous veins.  The 
peripheral vessels were palpable and there was no stigmata of 
venous stasis.  The examiner diagnosed the veteran as having 
varicosities of the right lesser saphenous veins.

In an entry dated in February 1992, the examiner reported 
that the veteran was being seen for follow-up treatment for 
varicosities "post knee."  The physical examination 
revealed that the veteran had multiple varicosities, 
including "a large varix sclerosed with complications."  
The physician indicated that the veteran was to return to the 
clinic the following week for a sclerotherapy.  Thereafter, 
when seen at the vascular clinic in early March 1992, i.e., 
one week later, the examiner that the veteran was there for 
"resclerosing of veins."  The examination disclosed that 
the veteran had multiple varicosities below his right knee, 
with a large vein sclerosed without complication.  When seen 
again at the vascular clinic the following week, the 
physician reiterated that the veteran had multiple various 
veins, and noted that he had one particularly large varicose 
vein on the lateral posterior aspect of his right knee.  In 
April 1992, the veteran had scleropathy for his right 
popliteal vein, which was sclerosed without complication.  
Finally, when seen in May 1992, the physician reported that 
the veteran had "varices of the right leg-lesser saphenous 
thrombosed [status-post] sclerosing."

Based on the above evidence, in October 1992, the RO denied 
the veteran's claim.  The veteran was thereafter again seen 
for treatment of his bilateral varicose veins in November 
1992.  The physician reported that the veteran's varices had 
improved, although he continued to have a varicose vein in 
the lower saphenous of his right leg.  The diagnosis was 
bilateral varicose veins.

As noted above, in January 1993, the veteran testified at a 
hearing held before a hearing officer at the RO.  During the 
hearing, the veteran reported that he was receiving treatment 
for the disability at the VA Medical Center in East Orange, 
New Jersey.  He stated the treatment including vein stripping 
as well as injections "directly into the veins."  The 
veteran further testified that the disability was 
considerably worse in his right lower extremity.  In 
addition, he stated that, although he had no varicosities 
above his knees, he had multiple varicosities below his 
knees.  The veteran also complained that, despite elevating 
his feet and wearing support hose, the disability was 
productive of pains, cramping and "circulation problems."

In March 1993, the veteran was afforded a VA cardiovascular 
examination.  During the examination, the veteran reported a 
history of having had bilateral varicose veins since the 
early 1940s, which were worse in his right lower extremity.  
He stated that, many years earlier, he had twice had vein 
stripping to treat the disability.  The veteran indicated 
that the disability had worsened in the past year and that he 
had received a series of sclerotherapy on his right leg in 
the peripheral vascular disease clinic at the VA Medical 
Center in East Orange, New Jersey, with good results.  He 
reported, however, that the disability was currently 
productive of right leg cramps at night, which he treated by 
taking Quinine at bedtime.  He also complained of having 
cramps in his left legs, as well as weakness in each lower 
extremity.  The examination revealed that the veteran had 
mild to moderate varicose veins in the right popliteal area 
and upper right calf.  He also had mild varicose veins in the 
left popliteal area.  There was no dermatitis, discoloration, 
edema or ulceration.  The communicating valves and deep veins 
were patent.  The diagnosis was varicose veins, mild to 
moderate, of the right popliteal area and upper calf, and 
mild to moderate varicose veins in the left popliteal area.

Also of record are VA outpatient treatment records, dated 
from December 1992 to February 1994.  An entry dated in March 
1993 reflects that the veteran received a refill of Quinine 
and that he had no present complaints.  Thereafter, when seen 
later in March 1993, the examiner noted that the veteran had 
mild varices as well as a history of edema.  The examination 
disclosed that there was no ulceration.  In November 1993, 
the veteran complained that the disability was productive of 
nightly cramps.  The physician observed that the veteran wore 
vascular support stockings to treat the disability.  In 
addition, the examiner reported that there was no pedal edema 
or ulceration.  The diagnosis was mild varices.  Finally, 
when seen in February 1994 for treatment of his varicose 
veins, the examiner indicated that the veteran had no edema, 
ulceration or hyperpigmentation.  In addition, the physician 
stated that the veteran had no apparent venostasis.  The 
diagnosis was varicose veins.

In October 1994, the veteran was afforded another 
cardiovascular examination.  During the examination, the 
veteran reported a history of having had his veins stripped 
on two prior occasions.  In addition, he stated that, 
approximately four to five years earlier, he had "his veins 
injected."  He complained that he suffered from calf pain 
when he slept, and that he has recurrent calf pain during the 
day.  The veteran further indicated that he had no history of 
thrombosis, cellulitis, or ulceration of his varicose veins.  
The examination revealed that he had multiple small varicose 
veins around both ankles.  In addition, the physician 
reported that the veteran had small tortuous veins under his 
right knee and at the medial aspect of his right mid-calf.  
The examiner also indicated that there was no erythema or 
swelling, that the veins were not painful to palpation, and 
that there was no ulceration.  The diagnosis was bilateral 
varicose veins.

Also of record are VA medical records, dated from March 1994 
to August 1998.  A review of these records discloses that the 
veteran was seen on numerous occasions for complaint and 
treatment of various disabilities; however, they are negative 
for treatment of varicose veins.

In August 1998, the veteran was again afforded a formal 
cardiovascular examination to assess the severity of his 
varicose veins.  During the examination, the veteran 
complained that he was no longer able to stand on his feet 
due to pain and that he suffered from "charlie horses" at 
night.  He also stated that he had pain in his legs when he 
walked, which was worse in his right leg than the left.  The 
veteran reported that he had previously taken Quinine and 
worn vascular support hose to treat the disability, but that 
he presently used Tylenol.  In addition, the veteran 
indicated that he had had "sclero therapy" on several 
occasions and that he had twice undergone vein stripping.

The examiner reported that the veteran did not claim much 
disfigurement and was not really bothered by it.  In 
addition, he stated that the veteran had moderate 
varicosities on both legs, which were slightly worse in the 
right than in the left.  In addition, the examiner indicated 
that the varicosities extended from "behind the knee all the 
way down to each foot."  He reported that there were three 
scars on the right leg that were approximately two 
centimeters in size and were well-healed; he opined that they 
were probably secondary to old surgeries and were located on 
the lateral and posterior aspects of the veteran's legs.  The 
examiner further stated that there was no edema and that the 
dorsalis pulses were very good.  The diagnoses were 
varicosities and moderate disfigurement, slightly painful.

Finally, in numerous statements, the veteran essentially 
reiterated the contentions that he had voiced at the January 
1993 personal hearing and asserted entitlement to an 
increased rating for this disability based on his continuing 
complaints of pain and cramping.

Analysis

As noted above, when the veteran filed his claim for an 
increased rating for his bilateral varicose veins of his 
lower extremities, the condition had been rated as one 
disability, and evaluated as 30 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7120, since November 23, 
1979.  During the course of this appeal, the criteria for 
evaluating cardiovascular disorders were changed, effective 
on January 12, 1998.  62 Fed. Reg. 65219 (1997).  As a 
consequence of the regulatory change, in a December 1998 
rating action, the RO evaluated the condition as two separate 
disabilities and assigned 20 percent and 10 percent 
evaluations for the veteran's varicose veins of the right and 
left lower extremities, respectively, effective January 12, 
1998.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the Board observes that, in the 
December 1998 rating action, the RO considered the former 
rating criteria for evaluating cardiovascular disorders, 
which were in effect at the time the veteran submitted his 
claim in January 1992, as well as the revised criteria for 
evaluating varicose veins that became effective January 12, 
1998.  In addition, in the Supplemental Statement of the Case 
(SSOC), which was issued in December 1998, the RO notified 
the veteran of the former criteria that had been used to 
evaluate bilateral varicose veins as well as the criteria for 
evaluating the condition, as two separate disabilities, and 
which became effective in January 1998.  There is thus no 
prejudice to the veteran in the Board's consideration of this 
case as the RO has, in the first instance, evaluated his 
claim under both the former and the revised criteria.

Under the criteria effective prior to January 1998, a 30 
percent rating for bilateral varicose veins of the lower 
extremities was warranted for moderately severe varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion, but without involvement of the deep circulation.  A 
50 percent evaluation required severe bilateral varicose 
veins, manifested by involvement of superficial veins above 
and below the knee, with involvement of the long saphanous, 
ranging over 2 cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, but with 
no involvement of the deep circulation.  A maximum 60 percent 
evaluation for pronounced bilateral varicose veins was 
warranted where the disability was manifested by findings of 
a severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelburg's and Perthe's 
tests, with ulceration and pigmentation.  38 C.F.R. § 4.104 
Diagnostic Code 7120 (1997).

Under the regulations effective January 1998, a 10 percent 
disability rating is warranted for varicose veins when the 
disability is characterized by intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation or 
compression hosiery.  A 20 percent evaluation requires 
persistent edema, which is incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation requires 
persistent edema or subcutaneous induration, statis 
pigmentation or eczema and persistent ulceration.  A 100 
percent rating is warranted when the condition is manifested 
by massive board-like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins.  Finally, a note under the rating criteria states that 
the evaluations are for the involvement of a single 
extremity.  In addition, the note provides that, in 
circumstances where more than one extremity is involved, each 
extremity is to be evaluated separately, and thereafter 
combined pursuant to 38 C.F.R. § 4.25, using the bilateral 
factor contained in 38 C.F.R. § 4.26, if applicable.  38 
C.F.R. § 4.104 Diagnostic Code 7120 (1998).

A.  Evaluation of bilateral varicose veins under the former 
regulations

Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 30 percent, 
pursuant to the criteria that was in effect prior to January 
12, 1998, is not warranted.  Simply stated, the evidence 
shows that the veteran's bilateral varicose veins were more 
severely disabling in his right lower extremity and that the 
disability involved superficial veins both above and below 
the knees, which was productive of complaints of pain and 
cramping on exertion.  The evidence further reflects that the 
veteran's communicating valves were patent and that his 
peripheral vessels were palpable, thus indicating that the 
disability did not involve deep circulation.  Moreover, the 
examiners consistently characterized the disability as mild 
to moderately disabling.  As such, the disability clearly 
satisfies the criteria required for a 30 percent evaluation, 
i.e., moderately severely disabling bilateral varicose veins.  

However, the evidence clearly shows that the disability 
picture does not meet or more nearly approximate the criteria 
required for a 50 percent evaluation.  In this regard, the 
Board notes that the evidence reflects that the disability is 
not productive of edema or ulceration, and there is no 
showing it is manifested by either sacculation or marked 
distortion.  Moreover, as noted above, the evidence shows 
that there is no involvement of deep circulation.  Indeed, 
the Board reiterates that physicians have repeatedly 
characterized the veteran's bilateral varicose veins as mild 
to moderately disability; a 50 percent rating is warranted 
when the disability is "severely" disabling.

B.  Evaluation of varicose veins of the right and left lower 
extremities under the revised criteria

As a preliminary matter, the Board observes that, as noted 
above, where, as here, more than one extremity is involved, 
the note following the revised criteria provides that each 
extremity is to be evaluated separately.  The resulting 
evaluations are thereafter combined pursuant to 38 C.F.R. 
§ 4.25, using the bilateral factor contained in 38 C.F.R. 
§ 4.26, if applicable.  Accordingly, the Board will proceed 
to independently assess the severity of the varicose veins of 
each of the veteran's lower extremities.

Right lower extremity

As explained above, the veteran's varicose veins of his right 
lower extremity are currently rated as 20 percent disabling.  
Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 20 percent, 
pursuant to the criteria that became effective on January 12, 
1998, is not warranted.  In reaching this conclusion, the 
Board observes that, although the pain and cramping in his 
varicose veins were not completely relieved by elevation of 
his right leg, the disability picture does not show that the 
varicose veins of his right lower extremity are manifested by 
edema, and therefore, certainly not persistent edema.  
Moreover, to warrant a 40 percent evaluation, i.e., the next 
higher evaluation, the disability must be productive of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  However, the evidence shows 
that the disability is not productive of any of the criteria 
required for that rating.  According, a schedular evaluation 
in excess of 20 percent under the revised regulations is not 
warranted.

Left lower extremity

Similarly, based on a review of the evidence, the Board finds 
that the disability picture of the veteran's varicose veins 
of the left lower extremity does not warrant an evaluation in 
excess of 10 percent under the revised criteria.  As noted 
above, the evidence clearly shows that the varicose veins of 
the left lower extremity are less disabling than those of the 
right lower extremity, and indeed, in numerous statements as 
well as in his hearing testimony, the veteran acknowledges 
that.  The medical evidence reflects that the disability is 
productive of aching and fatigue, after standing and 
especially subsequent to walking, which in the past was not 
completely relieved by either the elevation of his left leg 
or through the use of compression hosiery.  The disability, 
which has been alternatively described as mild and mild to 
moderately disabling, however, has been shown not to be 
productive of persistent edema; indeed, it is not productive 
of edema at all.  Moreover, it is not manifested by 
ulceration, hyperpigmentation or eczema.  Accordingly, there 
is no basis for a schedular evaluation in excess of 10 
percent under the revised regulations.

C.  Conclusion

The law provides that a disability rating in effect at the 
time the Rating Schedule is revised cannot be reduced due to 
the change in the Rating Schedule, unless an improvement in 
the veteran's disability is shown to have occurred.  38 
U.S.C.A. § 1155; see Fugere v. Derwinski, 972 F.2d 331 (Fed. 
Cir. 1992); 38 C.F.R. § 3.951(a) (1998).  In this regard, the 
Board reiterates that the veteran's bilateral varicose veins 
were previously evaluated as one disability under the former 
regulations and rated as 30 percent disabling, and the Board 
has concluded that there is no basis for an increased 
evaluation under the former criteria.  However, based on the 
new regulations, evaluations of 20 percent for the varicose 
veins of his right lower extremity and 10 percent for his 
left lower extremity have been assigned, and the Board has 
further determined that there is no basis for higher 
evaluations.  

Pursuant to the note following the revised regulations, 
however, the Board must examine whether the assignment of the 
separate 20 percent and 10 percent evaluations is consistent 
with 38 U.S.C.A. § 1155 and 38 C.F.R. § 3.951(a).  To do so, 
the Board must apply 38 C.F.R. § 4.26, which provides that, 
when a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to the degree of disability.  The 
bilateral factor is applied to such bilateral disabilities 
before other combinations are carried out, and the rating for 
such disabilities, including the bilateral factor, is treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations.  

The application of this provision results in an evaluation, 
under the new criteria, of a 31 percent rating, i.e., 20 
percent combined with 10 percent, as per 38 C.F.R. § 4.25, 
yields a 28 percent rating, 10 percent of which is 2.8 
percent, which when added to the 28 percent rating equals 
30.8 percent, and is thereafter rounded up to 31 percent.  As 
such, the assignment of separate 20 and 10 percent ratings 
does not violate 38 U.S.C.A. § 1155 because it does not 
result in a rating reduction due to the application of new 
rating criteria.  Indeed, the Board observes that such 
application results in an increase in the veteran's overall 
combined evaluation, which was 40 percent prior to January 
12, 1998, and has been 50 percent since that time.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that either the 
former or revised schedular criteria are inadequate to 
evaluate the disability, so as to warrant assignment of an 
increased rating or ratings on an extra-schedular basis.  In 
this regard, the Board notes that there is no showing that 
the disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell; Floyd; 
Shipwash.


ORDER

An evaluation in excess of 20 percent for right shoulder 
impingement syndrome, status postoperative acromial 
decompression and rotator cuff repair is denied.

An evaluation in excess of 30 percent for bilateral varicose 
veins of the lower extremities, prior to January 12, 1998, is 
denied.

An evaluation in excess of 20 percent for varicose veins of 
the right lower extremity is denied.

An evaluation in excess of 10 percent for varicose veins of 
the left lower extremity is denied.



		
	R. E. SMITH
	Acting Member Board of Veterans' Appeals



 

